Citation Nr: 0022473	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-20 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for ankylosing spondylitis (rheumatoid arthritis) of the 
spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active air service from July 1954 to July 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Waco Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The case was last at the Board in December 1998, when it was 
remanded to the RO for further procedural development.  In 
the April 2000 supplemental statement of the case, the RO 
determined that the previously denied claim seeking service 
connection for ankylosing spondylitis should be reopened, but 
that the reopened claim was not well grounded.  Nevertheless, 
the Board is obliged to make its own independent 
determination of whether or not new and material evidence has 
been submitted to reopen the claim.  Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  Entitlement to service connection for ankylosing 
spondylitis of the entire spine was previously denied by the 
Board in October 1995.  

2.  Evidence received since October 1995 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim seeking service connection for ankylosing spondylitis 
of the entire spine.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for ankylosing spondylitis 
involving the entire spine was previously denied by the Board 
in October 1995.  Once there has been an administratively 
final denial of a claim, whether by the Board or by an RO, a 
claimant must submit new and material evidence in order to 
have VA reopen the claim and review the former disposition of 
that claim.  38 U.S.C.A. § 5108.  If the claim is reopened, 
then VA shall next determine if the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and, if so, shall next 
evaluate the claim on the merits after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1999) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
recently received the explicit endorsement of the U.S. Court 
of Appeals for the Federal Circuit.  See Hodge v. West, 155 
F.3d 1356 (Fed.Cir. 1998).  In that decision, the Federal 
Circuit Court commented that, under this standard, the new 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince [VA] to alter its rating decision."  Hodge, 155 F.3d 
at 1363.  

When the claim was previously before the Board in October 
1995, the appellant had contended that x-ray films of his 
back made in connection with his retirement from active 
service would demonstrate the presence of ankylosing 
spondylitis in service.  The Board noted, however, that no 
such x-ray studies were made at the time of the retirement 
physical examination; that the appellant's spine was 
evaluated as normal on this medical examination; and that the 
appellant specifically denied having any problems with 
arthritis, rheumatism, or recurrent back pain on this 
examination.  

However, the appellant's retirement physical examination was 
conducted at Clark Air Force Base (AFB) in the Philippines in 
September 1973.  The new evidence submitted in support of the 
claim to reopen makes it clear that the x-ray studies in 
question were made at Wilford Hall Medical Center at Lackland 
AFB, San Antonio, Texas, sometime in 1974 following the 
appellant's return to the U.S. from the Philippines and 
before his retirement at the end of July 1974.  The 
appellant's ex-wife further stated that he went from Laredo, 
where he was stationed at the time, to San Antonio to have 
the x-ray studies made, which showed calcification in his 
neck.  

This new information is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It therefore constitutes new and material evidence which is 
sufficient to reopen the claim.  


ORDER

The claim seeking service connection for ankylosing 
spondylitis is reopened.  


REMAND

The RO has denied the reopened claim as not well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  However, this 
could change if the missing x-ray reports of the appellant's 
back could be located and if they demonstrate the presence of 
ankylosing spondylitis.  

The appellant has already written to Wilford Hall Medical 
Center in search of these x-ray films, but he was told that 
no such x-ray studies can be found at that location.  It is 
possible, however, that they may still be located at the 
National Personnel Records Center (NPRC) in St. Louis.  
Although other 1974 medical records originating at Wilford 
Hall Medical Center were included in the service medical 
records forwarded from the NPRC to the RO in 1992, no such 
spinal x-ray studies or reports were included in that 
material.  A recent decision by the U.S. Court of Appeal for 
the Federal Circuit indicates that a single request to the 
NPRC for service medical records may not be sufficient in all 
cases.  Hayre v. West, 188 F. 3d 1327 (Fed. Circ. 1999).  

Accordingly, in an effort to provide every administrative 
consideration to the appellant in this case, the Board will 
remand this appeal once more for the following further 
action:  

1.  The RO should request that the NPRC 
conduct a special search for either x-ray 
studies of the appellant's back, or 
(preferably) for the corresponding x-ray 
reports, dating from sometime in 1974, 
prior to July 31, and originating at 
Wilford Hall Medical Center at Lackland 
AFB, San Antonio, Texas.  If found, these 
missing service medical records should be 
incorporated into the record.  

2.  If new service medical records are 
discovered, the RO should readjudicate 
the claim based on a review of all 
relevant evidence to determine if the 
reopened claim is well-grounded and, if 
so, should next evaluate the claim on the 
merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The appellant need take no further action unless he is so 
informed, but he may furnish additional evidence and/or 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 


- 6 -


